Citation Nr: 0942210	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to March 1954, 
from September 1959 to December 1959, and from November 1961 
to February 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service-connected disabilities include 
residuals of a left foot and ankle injury, rated as 30 
percent disabling; a left total knee arthroplasty, rated as 
30 percent disabling; right knee degenerative joint disease 
with instability, rated as 20 percent disabling; 
chondromalacia patella of the left knee, rated as 10 percent 
disabling; restrictive airway disease, rated as 10 percent 
disabling; osteoarthritis of the right knee, rated as 10 
percent disabling; tinnitus, rated as 10 percent disabling; 
residuals of a scalp laceration, rated as noncompensably 
disabling; residuals of excision of melanoma from posterior 
chest wall, rated as noncompensably disabling; and diminution 
of sensation of the left third toe due to injury, rated as 
noncompensably disabling.  The combined disability rating is 
80 percent.  

The Veteran asserts that these disabilities render him unable 
to work.  Significantly, the claims file reflects that the 
Veteran has also filed claims for service connection for 
several additional disabilities.  In a written statement 
dated in March 2009, the Veteran's representative raised 
claims for service connection for a low back condition 
secondary to bilateral knee disabilities, service connection 
for a bilateral hip condition secondary to bilateral knee 
disabilities, service connection for a cervical spine 
condition due to head trauma in service, service connection 
for a bilateral shoulder condition secondary to head trauma 
while in service, and a claim for an increased rating for 
service-connected restricted airway disease.  The status of 
these claims is unclear.  The Board notes that the claims 
file does not contain a rating decision addressing any of the 
claims.  At the hearing held before the undersigned Veterans 
Law Judge, the Veteran's representative stated only that 
those additional claims were not at the appeal level yet.  

The Board finds that the current claim for a total disability 
rating based on individual unemployability is inextricably 
intertwined with the new claims filed by the Veteran.  In 
this regard, the Board notes that allowance of any of the new 
claims could increase the likelihood that the claim for TDIU 
might be granted.  Therefore, the Board concludes that the 
claim for TDIU must be deferred pending completion of all 
appropriate development and adjudicatory actions with respect 
to the additional claims.   See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

In addition, during the hearing held before the undersigned 
Veterans Law Judge in June 2009, the Veteran's representative 
argued that additional development of evidence was required, 
to include obtaining information from the Veteran's former 
employers regarding whether service-connected disabilities 
resulted in the Veteran leaving employment, and a VA 
examination to assess the impact of the service-connected 
disabilities upon the ability to work.  

The Board agrees that additional development of evidence is 
required.  In his claim form the Veteran asserts that he 
became unemployable in 1997, and that he left employment with 
the United States Postal Service at that time.  That former 
employer should be contacted for the purpose of obtaining 
additional information to support the claim for 
unemployability benefits.  
In addition, although the Veteran was afforded VA orthopedic 
examinations in May 2008 and February 2009, the Board concurs 
with the representative's argument that such reports are not 
adequate to resolve the claim for unemployability benefits.  
The examinations in May 2008 and February 2009 were for the 
purpose of assessing the severity of his knee disorders and 
his left foot condition, and the examination reports do not 
contain any significant discussion of what types of 
employment activities would be limited due to the appellant's 
service-connected disabilities.  Those reports also do not 
address all service-connected disabilities, such as the 
restrictive airways disease.  Further examinations are 
required.  See Friscia v. Brown, 7 Vet. App 294 (1994) in 
which the United States Court of Appeals for Veterans Claims 
stated that the Board had a duty to obtain an examination 
which included an opinion on what effect the Veteran's 
service-connected disability had on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
recent VA and private treatment records.  

2.  Contact the Veteran's former employer, 
the United States Postal Service, and 
request information regarding reasons for 
the Veteran's termination of employment.  

3.  The RO should accomplish all 
appropriate development of evidence 
necessary in connection with the Veteran's 
new claims for service connection for a 
low back condition secondary to bilateral 
knee disabilities, service connection for 
a bilateral hip condition secondary to 
bilateral knee disabilities, service 
connection for a cervical condition due to 
head trauma in service, service connection 
for a bilateral shoulder condition 
secondary to head trauma while in service, 
and a claim for an increased rating for 
service-connected restricted airway 
disease.  

4.  Thereafter, those new claims should be 
adjudicated (or if they have already been 
adjudicated, copies of the rating actions 
should be added to the claims file).  

5.  Upon completion of the foregoing, 
schedule the Veteran for appropriate VA 
medical examinations to determine the 
current level of severity of the service 
connected disabilities which to date are 
residuals of a left foot and ankle injury, 
left total knee arthroplasty, right knee 
degenerative joint disease with 
instability, restrictive airway disease, 
tinnitus, residuals of scalp laceration, 
residual of excision of melanoma from the 
posterior chest wall and diminution of 
sensation of the left third toe..  Provide 
the Veteran with adequate notice of the 
date and place of the requested 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The Veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on the claim.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physician(s).  Following the examinations, 
the examiners should address the 
following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  The 
treatment required for the service-
connected disabilites should be described, 
including the effects of such treatment.  

b)  The examiner(s) should describe what 
type of employment activities would be 
limited due to each of the appellant's 
service-connected disabilities or due to a 
combination of each of his service-
connected disabilities.  The examiner 
should not consider impairment from any 
nonservice-connected disabilities or the 
Veteran's age when assessing the 
impairment of employment activities due to 
service-connected disabilities.  

6.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


